701 S.W.2d 238 (1985)
Joseph B. GRIGGS, Petitioner,
v.
CAPITOL MACHINE WORKS, INC., an Active Texas Corporation, Respondent.
No. C-4291.
Supreme Court of Texas.
November 6, 1985.
Rehearing Denied January 15, 1986.
Stephen Nagle & Associates, Stephen Nagle, Austin, for petitioner.
Brown, Maroney, Rose Barber & Dye, Ronald D. Wamsted, Austin, for respondent.
PER CURIAM.
In this summary judgment, Joseph Griggs, the non-movant, failed to comply with our holding in City of Houston v. Clear Creek Basin Authority, 589 S.W.2d 671 (Tex.1979). No response was made to the Motion for Summary Judgment filed by Capitol Machine Works, Inc. Consequently, Griggs may not be heard to argue in this court a point he did not present first to the trial court. Clear Creek, 589 S.W.2d at 678.
The trial court granted summary judgment for Capitol Machine Works, Inc., and the court of appeals affirmed the trial court's judgment. 690 S.W.2d 287. For the reasons stated, we refuse the application for writ of error, no reversible error. This disposition should not be construed as a ruling on any point of error brought to this court by Petitioner Griggs.